Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  July 25, 2017                                                             Stephen J. Markman,
                                                                                       Chief Justice

  154631(55)                                                                      Brian K. Zahra
                                                                          Bridget M. McCormack
  JOHN DOE 11, JOHN DOE 12, JOHN DOE 13,                                        David F. Viviano
                                                                            Richard H. Bernstein
  JOHN DOE 14, JOHN DOE 15, JOHN DOE 16,                                           Joan L. Larsen
  JOHN DOE 17, JOHN DOE 18, and JANE                                            Kurtis T. Wilder,
  DOE 1, on behalf of themselves and a class of all                                         Justices
  others similarly situated,
                Plaintiffs-Appellees,
  v                                                   SC: 154631
                                                      COA: 332260
                                                      Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC
  CORRECTIONAL FACILITIES
  ADMINISTRATION, WARDEN OF CARSON
  CITY CORRECTIONAL FACILITY, WARDEN
  OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, WARDEN OF GUS HARRISON
  CORRECTIONAL FACILITY, WARDEN OF
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF
  THUMB CORRECTIONAL FACILITY,
  WARDEN OF CHIPPEWA CORRECTIONAL
  FACILITY, WARDEN OF MARQUETTE
  BRANCH PRISON, WARDEN OF BELLAMY
  CREEK CORRECTIONAL FACILITY, WARDEN
  OF KINROSS CORRECTIONAL FACILITY,
  WARDEN OF NEWBERRY CORRECTIONAL
  FACILITY, WARDEN OF MICHIGAN
  REFORMATORY, and WARDEN OF
  SAGINAW CORRECTIONAL FACILITY,
             Defendants-Appellants.
  _________________________________________/
                                                                                                               2



       On order of the Court, the motion for reconsideration of this Court’s April 4, 2017
order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 25, 2017
       d0717
                                                                             Clerk